Citation Nr: 0516059	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  95-12 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite 
or other cold injury, to include arthritis of the knees and 
feet and neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1947 
and from December 1947 to June 1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2001, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, so that additional development 
could be undertaken.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.  


FINDING OF FACT

The preponderance of the most probative evidence of record 
shows that while the veteran may have suffered from cold 
exposure in service, he did not sustain a chronic frostbite 
or a cold injury in-service.  Further, the preponderance of 
the most probative evidence is against finding that any in-
service exposure to cold resulted in toe clawing, 
osteoarthritis of the toes, feet, or knees; chronic bilateral 
foot pain, paresthesia, or peripheral neuropathy; or any 
other service related disablement.  


CONCLUSION OF LAW

Chronic residuals of a frostbite or an in-service cold 
injury, to include arthritis of the knees and feet and 
neuropathy of the feet, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

This matter has been previously before the Board in February 
2000 and June 2001, when on both occasions it was remanded to 
the RO for additional development, to include permitting 
certain development to be undertaken so as to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
All of the directives of the Board set forth in its prior 
remands appear to have been completed in full, and neither 
the veteran, nor his representative, currently contend 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

The VCAA, which became law in November 2000, significantly 
added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice as to the foregoing was provided 
to the veteran through the RO's June 2001 letter, and VA's 
March 2003 correspondence.  Notice is also taken that neither 
the veteran, nor his representative, specifically argues that 
the notice in this case was deficient and that prejudice 
resulted.  To that end, VA's notice obligations have been 
fully met in this instance.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, records compiled 
by the service department have been obtained and made a part 
of the veteran's claims folder, as have all known and 
available examination and treatment records compiled during 
postservice years, including those specifically referenced by 
the veteran.  In addition, the veteran has been afforded 
multiple VA examinations during the course of the instant 
appeal.  Thus, it is concluded that all assistance due the 
veteran has been rendered to him.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA occurred subsequent 
to the initial RO adjudication, full notice of the VCAA 
followed with readjudication by the RO, and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet.App. 155, 158 (1993).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

The veteran in this case describes two in-service incidents 
in which he sustained cold-related injuries to his feet.  The 
first occurred in early 1948 in Connecticut, and the other 
occurred in the early 1950s in Korea.  The veteran reports 
that he was attended to by others at the time of each 
incident and that such individuals furnished him care for his 
injuries, although medical assistance was not received in 
either instance.  

Service medical records identify no complaints or findings of 
a cold or frostbite injury.  Medical evidence developed 
postservice does not show residuals of the claimed injuries 
for many years after the veteran's last discharge from 
service in June 1956.  

The evidence in support of the veteran's entitlement includes 
a progress note compiled by an attending VA physician in 
October 1994 who diagnosed paresthesia, secondary to 
frostbite.  In February 1995, this same physician offered a 
diagnosis of status post frostbite, and referred the veteran 
to a private orthopedic surgeon, who had treated the 
appellant previously.  The VA physician did not offer any 
rationale for the opinion offered, nor is there any evidence 
that either opinion was based following a review of all of 
the evidence included in the claims folders. 

In October 1994, the private orthopedist, Walter Pedersen, 
M.D., indicated that the veteran had frostbite of both feet 
which resulted in clawing, and that it was this 
malpositioning of his toes that rendered him more prone to 
the development of osteoarthritis of the toes.  There is no 
evidence, however, that Dr. Pedersen reviewed all of the 
evidence of record before offering this opinion, and it is 
well to note that Dr. Pedersen ruled out the possibility that 
frostbite was the direct source of arthritis.  

In January 2003, Bruce E. Weber, M.D., wrote that the veteran 
had bilateral foot pain consistent with peripheral 
neuropathy, which was likely secondary to frostbite.  Again, 
however, there is no evidence that Dr. Weber reviewed all of 
the evidence in the appellant's claims folders before 
offering this opinion.

The evidence in opposition to the claim is provided by a VA 
physician based on his examination of the veteran and review 
of the claims folder in April 2000, and supplemented by a 
further records review in June 2004 and entry of yet another 
report at that time.  In the April 2000 report this physician 
disputed the occurrence of a frostbite injury in service, 
while conceding that the appellant was exposed in-service to 
cold and that he may have had uncomfortable feet in-service.  
Specifically, he wrote:

I was not able to satisfy myself that this 
patient had frostbite.  Exposure to cold, to be 
sure; uncomfortable feet, to be sure; but none of 
the real changes of frostbite with which I was 
familiar during my contact with marines during 
the Korean War.

With respect to the relationship between the veteran's 
claimed frostbite and the onset of other disability, the 
following opinion was set forth in June 2004:

(I)t is unlikely in my opinion to a high degree 
of medical certainty that any demonstrated 
arthritis of the lower extremities of the patient 
was neither caused nor aggravated acutely or 
chronically by claimed incidence of cold weather 
exposure.

The examiner categorized the above-cited opinion from the 
veteran's private orthopedic surgeon as "based solely on a 
point of view," and it was opined that such physician would 
be unable to provide, either from personal experience or from 
literature, evidence that arthritis was the result of 
exposure to cold.  

Regarding the veteran's diagnosed neuropathy, the VA examiner 
offered an opinion, as follows:

(I)t is my opinion that there is no likelihood at 
all that the demonstrated moderate lower 
extremity neuropathy was the result of either 
acutely or chronically aggravated by incidents of 
cold weather exposure experienced during active 
service.  

This matter turns on whether the evidence either for or 
against the claim is more persuasive.  Service medical 
records do not confirm the existence of in-service frostbite 
or a cold injury.  Moreover, from the time of the veteran's 
last discharge from service in 1956, there is no showing of 
any residuals of frostbite or a cold injury for a period of 
38 years, as it was not until 1994 that such a possibility 
was raised.  The three medical professionals who have 
indicated that in-service frostbite or a cold injury was a 
direct or indirect cause of toe clawing, osteoarthritis, 
and/or bilateral foot pain, furnish no rationale for the 
absence of any identifiable residuals during the 38-year 
period following the last discharge from service and appear 
to rely heavily, if not entirely, upon the veteran's own 
unsubstantiated account regarding one or more incidents of 
frostbite or cold injury.  

On the other hand, the VA physician who prepared the April 
2000 and June 2004 opinions offered detailed medical findings 
and well-supported opinions based on his review of the 
entirety of the veteran's claims folders and pertinent 
medical literature.  He conceded the occurrence of in-service 
cold exposure, but found no plausible evidence of any in-
service incident of frostbite or cold injury or any current 
residuals thereof.  He points to the absence of any pertinent 
symptoms involving either frostbite or a cold injury for 
years following the veteran's release from active duty in 
1956, and he takes issue with the opinions of other medical 
professionals who have opined that there was an in-service 
frostbite or cold injury and specific residuals thereof, 
including osteoarthritis or neuropathy.  While this VA 
physician stands alone in finding no evidence of frostbite or 
a cold injury or residuals thereof, his findings and opinions 
are found by the undersigned to be more persuasive than the 
combined effect of the three medical professionals whose 
findings and opinions are to the contrary, see Hernandez-
Toyes v. West, 11 Vet.App. 379 (1998); Hadsell v. Brown, 4 
Vet.App. 208 (1993).  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of frostbite or other cold 
injury, to include arthritis of the knees and feet and 
neuropathy of the feet.  

The claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for residuals of frostbite or other cold 
injury, to include arthritis of the knees and feet and 
neuropathy of the feet, is denied. 

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


